DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end of the container body" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is rejected. Claims 2-7 are rejected as they depend upon claim 1. For the purpose of examination, "the other end of the container body" is interpreted as "the another end of the container body."
Claim 4 recites the limitation “the holding members" twice in lines 7 and 11, and “the mount element body” in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the holding members" is interpreted as “the at least two holding members;” and “the mount element body” is interpreted as “the mount element.”
Claims 6-7 recite the limitation “the holding members" twice in line 6 and 10, and “the mount element body” in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the holding members" is interpreted as “the at least two holding members;” and “the mount element body” is interpreted as “the mount element.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pylant et al. (US PG-Pub No.: 2009/0095650 A1, hereinafter, “Pylant”).
Regarding claim 1, Pylant discloses a wafer accommodation container (FIGs. 1-11, with FIG. 2 shows a general view, and FIG. 1 shows FIG. 2 without reference tabs) comprising:
a container body (100) having (i) one end (top end) that is provided with an opening (an opening to put the wafers) and (ii) another end (bottom end) that is provided with a mount element (60, FIG. 2) on which wafers (30+32, FIGs. 1 and 2) are stacked, the mount element (60) facing the opening (FIG. 2);
a cover (200, FIG. 2) to cover the opening (FIGs. 1, 2, and 5); and
a connection mechanism (25+43, labelled in FIG. 1) to detachably connect the container body (100) and the cover (200, FIGs. 1, 2, and 5),

the cover (200) includes guide members (70/72/74/78, FIG. 2 and ¶ [0026]) each disposed on corresponding one of cover side wall portions (75, ¶ [0039], labelled in FIGs. 1, 5, and 10) of the cover (200) and configured to guide the cover (200) while the guide members (70/72/74/78) are coming into contact with the corresponding engagement members (25, FIG. 5) with the container body (100) kept concentric with the cover (200) when the cover (200) is attached to the container body (100, FIG. 5).
Note: for the purpose of examination, "the other end of the container body" is interpreted as "the another end of the container body."

Regarding claim 2, Pylant discloses the wafer accommodation container according to claim 1, wherein the container body (100) comprises body side wall portions (90A/90B/92A/92B, labelled in FIG. 1) defining an accommodation space in which the wafers (30+32) are accommodated (FIGs. 1 and 2), the body side wall portions (90A/90B/92A/92B) being spaced on the mount element (60), and the engagement members (25) are higher than the body side wall portions (90A/90B/92A/92B, FIGs. 1-2, 5, and 11; since 25 is latched inside opening 43 and on top of cover 200, 25 is higher than 90A/90B/92A/92B, which are under cover 200).
claim 3, Pylant disclose the wafer accommodation container according to claim 1, wherein each of the guide members (70/72/74/78) includes a rib (fins of 71/73 to form recesses, FIG. 10) disposed outside the corresponding one of the cover side wall portions (75, FIG. 10).

Regarding claim 5, Pylant discloses the wafer accommodation container according to claim 2, wherein each of the guide members (70/72/74/78) includes a rib (fins of 71/73 to form recesses, FIG. 10) disposed outside the corresponding one of the cover side wall portions (75, FIG. 10).

Allowable Subject Matter
Claims 4 and 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious all limitations of claims 4 and 6-7 including that the cover comprises a cover upper surface portion to close the opening, the cover upper surface portion comprises at least two holding members configured to swing in a central direction of the cover upper surface portion and to hold external portions of the wafers stacked and accommodated in the container body, each of the at least two holding members comprises a pressing face member to at least two holding members hold the outer circumferential surfaces of the wafers, and the guide grooves are formed as a dent on a surface of the mount element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


 




/XIA L CROSS/Examiner, Art Unit 2892